Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Damon Emanuel Elliott appeals the district court’s paperless order denying his motions for copy work, for leave to appeal, and to review his sentence under 18 U.S.C. § 3742 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Elliott, No. 8:97-cr-00053-PJM-l (D.Md. Aug. 2, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.